UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-4225


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

JAMES HAIR, a/k/a Mook,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
James K. Bredar, Chief District Judge. (1:18-cr-00204-JKB-1)


Submitted: October 17, 2019                                   Decided: October 21, 2019


Before MOTZ and QUATTLEBAUM, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Gerald C. Ruter, LAW OFFICES OF GERALD C. RUTER, P.C., Baltimore, Maryland,
for Appellant. Peter Jeffrey Martinez, Assistant United States Attorney, OFFICE OF THE
UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       James Hair appeals his conviction and the 117-month upward variant sentence

imposed following his guilty plea to conspiracy to distribute and possess with intent to

distribute cocaine. Counsel has filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967), questioning the validity of a provision in the plea agreement, but acknowledging

that Hair knowingly and voluntarily waived his right to appeal. * Hair filed a pro se

supplemental brief challenging the computation of his criminal history category and

asserting that counsel provided ineffective assistance. The Government has moved to

dismiss the appeal as barred by Hair’s waiver of the right to appeal included in the plea

agreement. We grant the motion and dismiss the appeal.

       We review de novo the validity of an appeal waiver. United States v. Copeland,

707 F.3d 522, 528 (4th Cir. 2013). We generally will enforce a waiver “if the record

establishes that the waiver is valid and that the issue being appealed is within the scope of

the waiver.” United States v. Thornsbury, 670 F.3d 532, 537 (4th Cir. 2012) (internal

quotation marks omitted). A defendant’s waiver is valid if he “knowingly and intelligently

agreed to it.” United States v. Manigan, 592 F.3d 621, 627 (4th Cir. 2010).




       *
         Hair’s broad appeal waiver preserved only the right to appeal a sentence in excess
of the statutory maximum. Counsel notes that the Supreme Court recently held that a guilty
plea, by itself, does not foreclose a challenge on appeal to the constitutionality of the statute
of conviction. See Class v. United States, 138 S. Ct. 798, 804-05 (2018). However, Hair
does not challenge the constitutionality of the statute of conviction and we conclude that
there are no meritorious issues for appeal outside the appeal waiver.

                                               2
       Upon review of the plea agreement and the transcript of the Fed. R. Crim. P. 11

hearing, we conclude that Hair knowingly and voluntarily waived his right to appeal his

conviction and sentence, except as to any sentence in excess of the statutory maximum.

Thus, we conclude that the waiver is valid and enforceable.

       To the extent that Hair’s claim that counsel provided ineffective assistance is not

precluded by the appeal waiver, cf. United States v. Johnson, 410 F.3d 137, 151 (4th Cir.

2005), we have reviewed the record and conclude that ineffective assistance of counsel

does not conclusively appear on the face of the record. See United States v. Baldovinos,

434 F.3d 233, 239 (4th Cir. 2006). Accordingly, Hair’s ineffective assistance claim is not

cognizable on direct appeal. United States v. Benton, 523 F.3d 424, 435 (4th Cir. 2008).

Instead, this claim should be pursued, if at all, in a motion brought pursuant to 28 U.S.C.

§ 2255 (2012), in order to permit sufficient development of the record. United States v.

Baptiste, 596 F.3d 214, 216 n.1 (4th Cir. 2010).

       In accordance with Anders, we have reviewed the entire record in this case and have

found no meritorious issues for appeal outside the scope of the waiver. We therefore grant

the Government’s motion to dismiss the appeal. This court requires that counsel inform

Hair, in writing, of the right to petition the Supreme Court of the United States for further

review. If Hair requests that a petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for leave to withdraw from

representation. Counsel’s motion must state that a copy thereof was served on Hair. We

dispense with oral argument because the facts and legal contentions are adequately



                                             3
presented in the materials before this court and argument would not aid the decisional

process.

                                                                         DISMISSED




                                          4